United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 9, 2003

                                                         Charles R. Fulbruge III
                           No. 02-51356                          Clerk
                         Summary Calendar



RAMON ALBERTO GARCIA,

                                    Plaintiff-Appellant,

versus

TIMOTHY KEITH; ERNESTO GUTIERREZ,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (SA-02-CV-311)
                        --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint and denial of leave to proceed in forma pauperis

(IFP) on appeal, Plaintiff-Appellant Ramon Alberto Garcia, TDCJ-ID

# 792815, filed a notice of appeal in this court, which we have

construed as a motion to proceed IFP.    Garcia is challenging the

district court’s certification that his appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28

U.S.C. § 1915(c)(3); FED. R. APP. P. 24(a).     The district court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissed Garcia’s 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).

     Garcia asserts that the district court mistakenly assumed that

the prison was on “lock-down” status or that the dining hall was

full,     erred    in    finding   his   assertions    of   the   defendants’

involvement       to    be   “conclusory”    and   “unsupported,”   erred   in

addressing his claim of “severe” living conditions, and erred in

finding his claim of denial of access to the law library unlikely.

He also asserts that the district court was biased.

     Based upon our review of the record, we conclude that Garcia

has not shown a non-frivolous issue for appeal.               See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983).              We uphold the district

court’s order certifying that the appeal was not taken in good

faith.      We also conclude that the instant appeal is without

arguable merit and is frivolous.         Garcia’s motion to proceed IFP is

DENIED, and his appeal is DISMISSED AS FRIVOLOUS.             See Baugh, 117

F.3d at 202 and n.24; 5TH CIR. R. 42.2.

     The dismissal of Garcia’s complaint in the district court and

the dismissal of this appeal as frivolous each count as a “strike”

for the purposes of 28 U.S.C. § 1915(g).            See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).           We caution Garcia that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

                                         2